ON SECOND MOTION FOR ORDER IN ACCORDANCE WITH MANDATE
PER CURIAM.
In our order of October 5, 1982, we informed the trial court that its Final Order of Dismissal entered September 17, 1982, did not comply with this court’s mandate issued July 8, 1982, and directed the trial court to conduct an in camera examination of documents claimed by the appellees to be privileged and to determine whether they are privileged or not. We are now advised by the appellants that the trial court’s September 17, 1982, order is still extant, and we hereby vacate such order. We are further advised that on November 22,1982, the documents claimed to be privileged were given to the trial court for in camera inspection and that no order determining privilege has been entered. In light of the fact that the action pending before the trial court is one to enforce the provisions of the Public Records Act, §§ 119.01-12, Fla.Stat. (1981), the action is entitled to priority over other pending cases. Accordingly, the trial court is ordered to complete its examination of the documents and enter an order thereon no later than February 18, 1983.
See also, 415 So.2d 830, 423 So.2d 367.